Burkhalter 13-week Borrowing Base   Case 19-30495
                                               1  Document
                                                       2 43-1 Filed
                                                               3 in TXSB4 on 02/05/19 Page 1 of 2
2/5/19                                 PROJECTED    PROJECTED   PROJECTED   PROJECTED
                                         W/E           W/E         W/E        W/E
                                        2/8/19       2/15/19     2/22/19     3/1/19       Total     Notes
AR Cash Receipts                         134,383      481,174     408,085     800,119   1,823,761
Sales of equipment
Other
 Total Expected Additions to Cash        134,383      481,174     408,085     800,119   1,823,761


Estimated Reductions in Cash
Net Payroll                               68,000      130,000      66,000     130,000    394,000
941 Payroll Taxes                         49,001       22,780      43,550      22,110    137,441
unpaid 941 Payroll Taxes                                          147,996                147,996
State/federal unemployment                 9,070                                           9,070
401k funding                              16,156        3,200       7,800       3,200     30,356
Union fringes                                           4,000                              4,000
State withholding                                      22,841                             22,841
Total Payroll                            142,227      182,821     265,346     155,310    745,704

Job Cost weekly                           39,374       54,019      15,984      84,558     193,934
Rent monthly                              11,354                               14,445      25,799
Utilities                                  9,810        3,895         330                  14,035
Utility Deposits                           9,500                    9,500                  19,000
Travel weekly                                                       2,844       2,844       5,687
Insurance                                             147,683                 164,005     311,688
Office Expenses                              500        1,000        700                    2,200
Property & Janatorial & Safety             1,333          685        729         681        3,428
Taxes                                     31,000          250                              31,250
Accounting                                   910          910         910         910       3,639
Permits, Fees and Licenses                29,641        3,000       2,777       2,777      38,195
Medical Cost                               1,000                                            1,000
HR Screening                                                        1,652                   1,652
Union Expense                                                                    417          417
Expenses                                   6,100                                            6,100
Miscellaneous                              2,500        2,500       2,500       2,500      10,000
Other Operating Costs                    143,022      213,942      37,924     273,137     668,024
Total Operating Costs                    285,249      396,763     303,270     428,447   1,413,728

Operating CF                            (150,866)      84,411     104,815     371,672    410,033
Professional Fees                   Case 19-30495 Document 43-1 Filed in TXSB on 02/05/19 Page 2 of 2
 Foley                                                                     200,000
 NTA-Riverbend                                                              16,000
 Committee                                                                  38,400
 DIP Lender Professionals                220,000
 CRO                                                                        64,000
 Trustee (Qtly distribution fees)
Subtotal Profnl Fees                     220,000           -          -    318,400           -

Net Cash Flow                           (370,866)    84,411    104,815      53,272    410,033

Beginning cash balance                    27,162      6,296      90,708     45,523     27,162
Cash Flow                               (370,866)    84,411     104,815     53,272    410,033
DIP Funding                              350,000           -   (150,000)   (50,000)          -
Ending cash balance                        6,296     90,708      45,523     48,795     48,795

DIP Balance                              350,000    350,000    200,000     150,000    150,000
